 1   Brad L. Puffpaff WSBA No. 46434                       The Honorable Christopher M. Alston
     Bountiful Law, PLLC                                   United States Bankruptcy Judge
 2   4620 200th St. SW, Suite D
 3   Lynnwood, WA 98036

 4                            UNITED STATES BANKRUPTCY COURT
                          FOR THE WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE
 6    In re:                                             Chapter 11
 7
      V.S. INVESTMENT ASSOC., LLC,                       NO. 20-11541
 8
                                                         EX PARTE APPLICATION FOR
 9                                                       ORDER AUTHORIZING
                                                         EMPLOYMENT OF REAL ESTATE
10
                                                         AGENT FOR THE ESTATE
11
                                  Debtor(s).
12

13
               The Debtor in Possession, through its attorney Bountiful Law PLLC, apply to this Court
14

15   for authority to employ Shawn Perry of Windermere Real Estate North, as real estate agent for

16   their Chapter 11 bankruptcy estate and in support thereof states as follows:
17             1. On May 29, 2020, the above-named debtor filed a Chapter 11 bankruptcy petition in
18
     the United States Bankruptcy Court for the Western District of Washington at Seattle.
19
               2. The Debtor desires to hire Shawn Perry of Windermere Real Estate North Inc., to sell
20
     real properties located at 2463, 2465, 2467, and 2469 South College Street, Seattle, WA 98144,
21

22   on behalf of the estate on a 6% commission basis, subject to Court approval after notice and a

23   hearing. Copies of the proposed listing agreements are attached as Exhibit A.

24

25

26
       Application to Employ                                      Lawrence M. Blue, Attorney
27                                                                   Bountiful Law, PLLC
                                                                 4620 200th Street SW, Suite D
28                                                                  Lynnwood, WA 98036
                                                                425-775-9700 Fax 425-645-8088


      Case 20-11541-CMA           Doc 35     Filed 07/01/20    Ent. 07/01/20 08:41:42        Pg. 1 of 2
 1          3. There are no known connections between Shawn Perry, and the debtor, creditors, any
 2   party in interest, their respective attorneys and accountants, the United States Trustee, or any
 3
     person employed in the office of the United States Trustee other than as set forth above.
 4
            4. This application is supported by the Declaration of Shawn Perry filed herewith.
 5
            5. Debtor’s Attorney cause a copy of this application to be delivered to the U.S. Trustee
 6

 7   by email on June 26, 2020. (See Declaration of Brad L. Puffpaff) The UST has indicated it has

 8   no objection to filing the application ex parte. Id.

 9          6. No notice to creditors or interested parties of this motion is required pursuant to 11
10
     U.S.C. section 102(1) and FRBP 2002.
11
            WHEREFORE, the Debtor applies to the Court for an order authorizing the employment
12
     of Shawn Perry to list and sell property of the estate as described in this application as of the date
13
     this application.
14

15   Respectfully Submitted:

16   DATED this 30th day of June 2020 .                     Bountiful Law, PLLC
17                                                          /S/ Brad L Puffpaff
                                                            Brad L Puffpaff WSBA #46434
18
                                                            Attorneys for Debtor
19
20

21

22

23

24

25

26
       Application to Employ                                        Lawrence M. Blue, Attorney
27                                                                     Bountiful Law, PLLC
                                                                   4620 200th Street SW, Suite D
28                                                                    Lynnwood, WA 98036
                                                                  425-775-9700 Fax 425-645-8088


      Case 20-11541-CMA           Doc 35     Filed 07/01/20     Ent. 07/01/20 08:41:42         Pg. 2 of 2
